DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed over the prior art and see applicant argument filed on 3/02/2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - , wherein the first substrate includes an in-package first antenna unit integrated therein; a first mold material to at least partially encapsulate first radio frequency (RF) components that are integrated with the first substrate - - wherein the second substrate includes an in-package second antenna unit integrated therein; a second mold material to at least partially encapsulate second radio frequency (RF) components that are integrated with the second substrate, wherein the second mold material has an uppermost surface opposite the second ultra thin substrate, and wherein the uppermost surface of the second mold material is co-planar with an uppermost surface of one or more of the second RF components.” with combination of other claim limitations in claim 1.
Also, the prior art does not teach or render obvious “a first ultra thin substrate having radio frequency(RF) components; antenna substrate coupled to the first ultra thin substrate - - and an antenna unit for transmitting - - a first mold material to at least partially encapsulate the RF components that are integrated with the first ultra thin substrate - - and a second mold material to at least partially encapsulate the RF components that are integrated with the second ultra thin substrate, wherein the second mold material has an uppermost surface opposite the second ultra thin substrate, and wherein the uppermost surface of the second mold material is co-planar with an uppermost surface of one or more of the RF components of the second ultra thin substrate. ” with combination of other claim limitations in claim 13.
Furthermore, the prior art does not teach or render obvious “- - wherein the first substrate includes an in-package first antenna unit integrated therein; a first mold material to integrate first radio frequency (RF) components with the first substrate - - wherein the second substrate includes an in-package second antenna unit integrated therein; a second mold material to integrate second radio frequency (RF) components with the second substrate, wherein the second mold material has an uppermost surface opposite the second ultra thin substrate, and wherein the uppermost surface of the second mold material is co-planar with an uppermost surface of one or more of the second RF components. ” with combination of other claim limitations in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899